Citation Nr: 0710288	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-12 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for pes 
planus, and if so, whether the claim should be granted.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
left wrist disability resulting from VA treatment to remove a 
left wrist ganglion cyst.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to January 
1979.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 and July 2004 rating 
decisions of the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
has relocated and jurisdiction over the claims folder has 
been transferred to the RO in Atlanta, Georgia.

In February 2007, the veteran attended a hearing before the 
undersigned Acting Veterans Law Judge at the Atlanta RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for pes planus was denied in a unappealed July 1979 rating 
decision.

2.  The evidence received since the previous denial of 
service connection for pes planus includes evidence that is 
not cumulative or redundant of the evidence previously of 
record and raises a reasonable possibility of substantiating 
the claim.

3.  Bilateral pes planus originated during active duty 
service.  

4.  Left wrist disability is not the result of an event not 
reasonably foreseeable, carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in the furnishing of medical treatment.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim seeking service connection for pes planus.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  Entitlement to service connection for pes planus is 
established.  38 U.S.C.A. §§  1111, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).  

3.  The criteria for entitlement to benefits pursuant to 38 
U.S.C. § 1151 for a left wrist disability have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§  3.358, 3.800 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion of the 
evidence is to be provided by the claimant and which part VA 
will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

As explained below, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the veteran's claim to reopen. The Board notes that the 
evidence currently of record is also sufficient to 
substantiate the veteran's claim for service connection of 
pes planus.  Therefore, no further development with respect 
to the matter decided herein is required under 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005) or 38 C.F.R. § 3.159 
(2006).  

With respect to his claim for compensation under 38 U.S.C.A. 
§ 1151, the record reflects that the originating agency 
provided the appellant with the notice required under the 
VCAA by letter mailed in May 2004, prior to its initial 
adjudication of the claim.  Although the originating agency 
did not specifically request the appellant to submit all 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and requested him to 
submit such evidence or provide VA with the information and 
authorization necessary for VA to obtain the evidence on the 
veteran's behalf.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  In addition, he was 
provided appropriate notice concerning the effective-date and 
disability-evaluation elements of his claims in March 2006.  

The Board also acknowledges that the veteran has not been 
afforded a VA examination in response to his claim but has 
determined that no such examination is required in this case 
because the medical evidence of record is sufficient to 
decide the claim and there is no reasonable possibility that 
such an examination would result in evidence to substantiate 
the claim.  The originating agency has obtained the veteran's 
service medical records and post-service treatment records.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.

Claim to Reopen

Generally, a claim which has been denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which relates 
to an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant; and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2006), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does apply to the veteran's claim to reopen, 
which was received subsequent to that date.

The veteran was denied entitlement to service connection for 
pes planus in an unappealed rating decision in July 1979 
because the RO determined that his flatfeet existed prior to 
service and there was no evidence of aggravation.  The 
subsequently received evidence includes a May 2006 letter 
from the veteran's private physician noting that the 
veteran's current condition was related to and severely 
aggravated by his physical activities during his active duty 
service.  This evidence is clearly new and material so 
reopening of the claim is in order. 

Reopened Claim

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in the examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111, 
1137; 38 C.F.R. § 3.304(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that bilateral pes planus was incurred 
during active duty service.  Service medical records 
establish that he complained of foot problems several times 
during service and reported that his foot condition began 
during basic training.  He was diagnosed with pes planus in 
December 1978.  Symptomatic bilateral pes planus was also 
noted on the veteran's December 1978 separation examination 
report.  While the veteran noted a history of foot trouble on 
his enlistment medical history form, the examination report 
for enlistment in April 1978 shows that his feet were found 
normal upon clinical examination.  

As no foot condition was recorded at the veteran's enlistment 
examination report, the presumption of soundness applies and 
clear and unmistakable evidence is necessary to demonstrate 
that his pes planus existed prior to service.  The only 
evidence of record indicating that the veteran had flatfeet 
prior to his induction into active duty service is the 
December 1978 form signed by the veteran noting that the 
medical board found that his pes planus pre-existed service 
and was not aggravated as result of service.  In an April 
2004 statement to VA, the veteran claimed that he was not 
afforded an opportunity to review this form prior to signing.  
The Board finds that the December 1978 document signed by the 
veteran does not constitute clear and unmistakable evidence 
that his pes planus pre-exited service, especially in light 
of the in-service statements made by the veteran for clinical 
purposes that his pes planus began during basic training.  
Accordingly, the presumption of soundness has not been 
rebutted, and the medical evidence establishes that the 
veteran's pes planus was incurred during active duty, per the 
May 2006 private medical statement.  Therefore, the veteran 
is entitled to service connection for this disability.

1151 Claim

Legal Criteria

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.

A disability or death is a qualifying additional disability 
or qualifying death if it was not the result of the veteran's 
willful misconduct and it was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility, and the 
proximate cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002).

The veteran filed his claim for compensation under the 
provisions of 38 U.S.C. § 1151 in May 2004.  Because the 
claim was filed after October 1, 1997, the version of 38 
U.S.C. § 1151 in effect prior to October 1, 1997, requiring 
only that additional disability be "the result of" VA 
hospital care, medical or surgical treatment, or examination 
is not applicable.  See VAOPGCPREC 40-97.  All Section 1151 
claims which were filed after October 1, 1997, must be 
adjudicated under the statutory provisions currently in 
effect, which essentially require a showing of negligence or 
fault on the part of VA or that the claimed condition is due 
to an event not reasonably foreseeable.

Analysis

The veteran contends that following his May 1985 VA surgery 
to remove a ganglion cyst on his left wrist, he developed an 
additional left wrist disability manifested by pain, 
numbness, and limitation of motion.  VA Medical Center (VAMC) 
treatment records show that in May 1985 the veteran was 
diagnosed with a left wrist ganglion cyst and underwent a 
procedure for its removal. Two months later, the veteran was 
seen for a follow-up, and complained of dysethesia, decreased 
range of motion, and pain over the dorsal aspect of the 
wrist.  He was diagnosed with reflex sympathetic dystrophy.  
In August 1985 the veteran was afforded a VA contract 
examination.  The examiner stated that upon physical 
examination, the veteran's left wrist was found to have full 
range of motion, no apparent sensory or motor loss, and a 
satisfactory grip.  X-rays showed no radiographic anomaly.  
The diagnosis was a probable recurrent ganglion cyst of the 
left wrist.

In June 2001 the veteran began seeing a private physician, 
P.G., for left wrist pain and numbness.  In July 2001 he 
underwent a nerve conduction test.  Left median and ulnar 
motor and sensory studies were normal.  Similarly, a March 
2002 arterial study of his upper extremities was normal.  
Following these tests, P.G. concluded that the veteran had no 
evidence of neuropathy.  In addition, the veteran was seen 
again at the VAMC in April 2004 for pain over the dorsum 
aspect of his left hand.  His doctor noted a history of a 
left wrist ganglion removal and trauma to his left middle 
finger the previous May, but no diagnosis was made with 
respect to his left wrist.

While the medical evidence of record establishes that the 
veteran was seen for complaints of pain following the May 
1985 removal of his ganglion cyst, there is no medical 
evidence indicating that the veteran developed an additional 
left wrist disability due to carelessness, negligence, lack 
of proper skill, error in judgment, an event that was not 
reasonably foreseeable, or any similar instance of fault on 
the part of VA.  In this regard, the Board notes that three 
months after his surgery, the VA contract examiner diagnosed 
the veteran with a probable recurrent ganglion cyst.  He 
found that there was no significant impairment and 
recommended that the veteran return to the VAMC for 
additional treatment.  No other wrist disabilities were noted 
by the examiner.


The Board has considered the various statements submitted by 
the veteran in support of the claim.  However, in the absence 
of evidence indicating that the veteran has the medical 
knowledge or training requisite for the rendering of medical 
opinions, the Board must find that his contentions with 
regard to the etiology of his current disability to be of no 
probative value.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for pes planus 
is granted.

Entitlement to service connection for pes planus is granted. 

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
wrist disability resulting from VA removal of a left ganglion 
cyst is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


